Opinión disidente del
Juez Asociado Señor Rebollo López,
a la cual se une el Juez Asociado Señor Negrón García.
No podemos suscribir la Opinión que en el presente caso emite una mayoría de los integrantes del Tribunal. Al así actuar no pasamos, ni expresamos, juicio u opinión alguna sobre si la conversación que sostuvieron, el 17 de jimio de 1997 en el Departamento de Justicia de Puerto Rico, el Secretario Auxiliar de Administración del referido departa-mento con el peticionario Félix Rivera Alicea —en la cual reunión también estuvo presente otra persona— es, o no, una “conversación privada personal” a los fines de lo dis-puesto por los Ars. 145 y 146 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4186 y 4187.
Así actuamos ya que, a nuestro juicio, resulta total-mente innecesario hacerlo. Ello, en vista del hecho de que somos del criterio que, dados los hechos particulares del caso, ni este Tribunal, ni el Tribunal de Circuito de Apela-ciones, tienen facultad —si se quiere, jurisdicción— para revisar la determinación de inexistencia de causa probable para acusar que hiciera un Juez Superior de la Sala de San Juan del Tribunal de Primera Instancia en una ‘Vista pre-liminar en alzada”, celebrada la misma al amparo de las *505disposiciones de la Regla 24(c) de las vigentes Reglas de Procedimiento Criminal, 34 L.P.R.A. Ap. 11.(1)
HH
Desde hace más de tres (3) décadas —en Pueblo v. Tribunal Superior, 95 D.P.R. 412 (1967)— este Tribunal esta-bleció que la determinación de inexistencia de causa probable para acusar, realizada por un magistrado del Tribunal Superior en una “vista preliminar en alzada”, no era revisable, vía certiorari, ante este Tribunal; lo cual, naturalmente, implica que, hoy día, tampoco es revisable dicha determinación, vía certiorari, ante el Tribunal de Circuito de Apelaciones.
El fundamento jurídico para dicha norma jurispruden-cial es extremadamente sencillo y correcto: cuando un juez del Tribunal de Primera Instancia interviene en un proce-dimiento de vista preliminar —tanto en la vista original como en la vista en alzada— este magistrado actúa en su capacidad individual en el ejercicio de sus funciones y fa-cultad para determinar la existencia, o inexistencia, de causa probable para acusar; dicho de otra forma, dicho juez no actúa como un “tribunal”. Ello tiene la consecuencia ju-rídica inescapable de que no procede la radicación, o expe-dición, de un auto de certiorari con el propósito de revisar dicha determinación de inexistencia de causa probable; ello, en vista del hecho de que el auto de certiorari se ex-pide, por un tribunal de jerarquía superior, para revisar los *506procedimientos acaecidos ante un tribunal de categoría inferior. Pueblo v. Tribunal Superior, ante, pág. 413.
Con el pasar de los años este Tribunal, aun cuando con-tinuó ratificando, una y otra vez, la referida norma —esto es, de que la determinación de no causa probable, reali-zada por un Juez Superior, en una vista preliminar en al-zada celebrada bajo la Regla 24(c) de Procedimiento Criminal, ante, no es revisable— se “olvidó” del fundamento jurídico que sostiene dicha norma, a saber: que no procede la expedición de un auto de “certiorari” para revisar la ac-tuación de un juez que propiamente no actúa, en esos mo-mentos, “como un tribunal”.
En Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984), este Tribunal expresó que:
La determinación en los méritos del Juez Superior sobre la existencia de causa probable no es revisable. Pueblo v. Tribunal Superior, 95 D.P.R. 412, 413 (1967). No obstante, cualquier otra determinación de derecho sí puede ser revisada mediante el re-curso de certiorari. (Énfasis suplido y en el original.)
Como podemos notar, el Tribunal estableció —por fiat judicial— una fundamental diferencia, con consecuencias jurídicas abismalmente distintas, entre la determinación de inexistencia de causa probable “en los méritos” y la de-terminación de no causa basada en una cuestión “de derecho”. Conforme resolvió el Tribunal en Pueblo v. Cruz Justiniano, ante, la primera de ellas no es revisable ante el tribunal apelativo mientras que la segunda sí lo es, vía certiorari. El Tribunal, aun cuando en Pueblo v. Cruz Jus-tiniano, ante, cita en apoyo de su decisión el caso de Pueblo v. Tribunal Superior, ante, conveniente y equivocadamente se olvidó, o echó a un lado, el fundamento jurídico que en este último caso correctamente se adujo en apoyo del esta-blecimiento de la referida norma jurisprudencial.
¿Qué quiso decir, a qué situación se refería, este Tribunal al establecer esta diferencia en el caso de Pueblo v. *507Cruz Justiniano, ante? Sólo Dios lo sabe.(2) Sí sabemos que el Tribunal definitivamente no podía referirse a la situación a la que hoy nos enfrentamos en el presente caso y ala cual, a nuestro juicio erróneamente, una mayoría de los inte-grantes del Tribunal le aplica la “diferencia” en el trata-miento que se estableciera en Pueblo v. Cruz Justiniano, anté.
Aun cuando somos de la opinión que el correcto camino a seguir sería el de dejar sin efecto la diferencia estable-cida, haciendo un esfuerzo, esto es, tratando de armonizar los dos casos antes mencionados, somos del criterio que el Tribunal, en Pueblo v. Cruz Justiniano, ante, podría estar refiriéndose a situaciones en que la determinación de inexistencia de causa está basada en una estricta y exclu-siva cuestión de derecho que, para su aplicación, no de-pende de ninguna manera, ni tiene ninguna relación, con los hechos que configuran, o no, el delito imputado, esto es, con los elementos del delito. Nos explicamos.
Puede darse la situación, entre otras, en que el juez que interviene en la vista preliminar en alzada determina inexistencia de causa por razón de entender que el delito —digamos de mutilación— está prescrito. Esa es una de-terminación estrictamente de derecho que, aun cuando toma en consideración, necesariamente, la fecha en que alegadamente se cometió el delito, y la fecha en que se radicó la denuncia, no dilucida, de ninguna manera, los hechos que configuran, o no, el delito propiamente, esto es, los elementos en sí del delito.
Ahora bien, una determinación de inexistencia de causa y/o de existencia de causa probable por un delito menor incluido por razón, digamos, de que la herida no es de ca-rácter mutilante, no puede ser revisada ante el tribunal apelativo; ello, aun cuando la misma es una determinación *508mixta de hecho y de derecho. Lo mismo sucederá en cuanto a si, en un caso en particular, el delito cometido es uno de asesinato en primer grado, en segundo grado o de homici-dio voluntario. En todas estas situaciones, la determinación de derecho necesariamente se hace por el juez a la luz de, y tomando en consideración, la prueba desfilada.
Ese, precisamente, es el obstáculo insalvable al que se confronta la Opinión mayoritaria emitida en el presente caso. La determinación de si la conversación que sostu-viera el aquí peticionario con su supervisor es, o no, una conversación privada personal necesariamente se hizo por el juez instructor a la luz de, y tomando en consideración, los hechos particulares del caso que desfilaron ante él.
En otras palabras, y dicho de manera más sencilla, aun bajo la decisión emitida en Pueblo v. Cruz Justiniano, ante, la determinación de inexistencia de causa probable para acusar que se hizo en el presente caso es una no revisable por cuanto la misma es una determinación en los méritos; esto es, no una en la cual lo que está envuelto es una cues-tión estricta y exclusiva de derecho.
Es por ello que disentimos.

 Establece el inciso (c) de la Regla 24 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que:
“(c) Efectos de la determinación de no haber causa probable. Si luego de la vista preliminar, en los casos en que corresponda celebrar la misma, el magistrado hiciere una determinación de que no existe causa probable, el fiscal no podrá presentar acusación alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.”


 El Juez suscribiente “no intervino” en Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984). De hecho, y con la excepción del compañero Juez Asociado Señor Negrón García, ninguno de los actuales integrantes del Tribunal participó en dicho caso.